

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
GUARANTY AND SURETYSHIP AGREEMENT




IN CONSIDERATION of credit granted or to be granted by Citizens Bank of
Pennsylvania, a national banking association ("Citizens") and various other
financial institutions (Citizens and such other financial institutions are each
a "Bank" and collectively, the "Banks") pursuant to that certain Loan Agreement,
dated of even date herewith, by and among Matthews International Corporation, a
Pennsylvania corporation (the "Debtor"), the Banks and Citizens Bank of
Pennsylvania, as agent for the Banks (in such capacity, the "Agent") (the "Loan
Agreement"), intending to be legally bound hereby, and to induce the Banks to
maintain or extend credit to the Debtor, _________________________, a
_________________ (the "Guarantor"), this 3rd day of December, 2001, hereby
jointly and severally with each of the other Guarantors (as defined in the Loan
Agreement):
 
1. Becomes an absolute and unconditional guarantor and surety as though it were
a primary obligor to the Agent and the Banks, their respective successors,
endorsees and assigns, for (i) the prompt payment and performance when due
(whether at maturity, by declaration, acceleration or otherwise) of all existing
and future liabilities and obligations of the Debtor to the Agent and the Banks
under the Loan Documents to which the Debtor is a party, including any
extensions, modifications, renewals thereof and substitutions therefor, whether
absolute or contingent, direct or indirect, matured or unmatured, sole, joint or
several, of any nature whatsoever, without regard to the validity,
enforceability or regularity thereof including, without limitation, continuing
interest thereon in accordance with the terms thereof and all expenses
(including any reasonable costs of legal expenses) incurred by the Agent or any
Bank in enforcing any rights with regard to or collecting against the Guarantor
under this Guaranty and Suretyship Agreement ("Agreement") and (ii) the due and
punctual performance of and/or compliance with all of the terms, conditions and
covenants contained in each of the Loan Agreement, the Notes (as defined in the
Loan Agreement) and the other Loan Documents (as defined in the Loan Agreement)
to be performed or complied with by the Debtor and the accuracy of the Debtor's
representations and warranties contained in each of the Loan Documents
(hereinafter collectively referred to as the "Debtor Liabilities"), whether or
not such Debtor Liabilities or any portion thereof shall hereafter be released
or discharged or is for any reason invalid or unenforceable (capitalized terms
used in this Agreement that are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);
 
2. Assents to all agreements made or to be made between the Agent or any Bank
and any other Person(s) liable, either absolutely or contingently, on any of the
Debtor Liabilities, including any and all such agreements made by the Debtor and
any co-maker, endorser, pledgor, surety or guarantor (any such Person being
hereinafter referred to as an "Obligor"), and further agrees that the
Guarantor's liability hereunder shall not be reduced or diminished by such
agreements in any way;
 
3. Consents and agrees that its obligations and liabilities hereunder shall in
no way be reduced, limited, waived or released if any other Person or Persons is
presently or in the future becomes a surety or guarantor in regard to the Debtor
Liabilities or any other liabilities among the Debtor, the Agent and the Banks;
 
4. Consents that the Agent and the Banks may, at their option, without in any
way affecting the Guarantor's liability hereunder:  (i) exchange, surrender or
release any or all collateral security of any endorsement, guaranty or surety
held by the Agent or the Banks for any of the Debtor Liabilities; (ii) renew,
extend, modify, supplement, amend, release, alter or compromise the terms of any
or all of the Debtor Liabilities; and (iii) waive or fail to perfect the Agent's
and the Banks' rights or remedies against the Debtor or the collateral security
for any of the Debtor Liabilities; and
 
5. Warrants that the address specified on the signature page hereof, immediately
below the Guarantor's name, is the Guarantor's true and correct address, and
agrees to notify the Agent and the Banks, in the manner hereinafter specified,
within ten (10) days after any change in the Guarantor's address.
 
CONTINUING GUARANTOR.  This Agreement shall be a continuing one and shall
continue in full force and effect until (subject to the terms and conditions of
the Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all commitments to extend credit thereunder have
terminated.  Without limiting the generality of the foregoing, the Guarantor
hereby irrevocably waives any right to terminate or revoke this Agreement.
 
EXTENT OF GUARANTOR'S LIABILITY.  This Agreement shall be the joint and several
obligations of the Guarantor and the other Guarantors and it is intended to be
an absolute and unconditional guaranty and suretyship for the Debtor Liabilities
including, but not limited to, the Debtor's Indebtedness under the Loan
Agreement; provided, however, that the Guarantor's total liability hereunder
shall be limited as set forth below.  The obligations of the Guarantor under
this Agreement, when construed collectively with the obligations of the other
Guarantors, are intended to be the joint and several obligations of the
Guarantor and the other Guarantors for the aggregate of the maximum liability of
the Guarantor as set forth below.
 
Subject to the remainder of this paragraph, but otherwise notwithstanding
anything to the contrary contained in this Agreement, the maximum liability of
the Guarantor under this Agreement shall not exceed the sum of (a) that portion
of the Loans (as defined in the Loan Agreement), the proceeds of which are used
by Debtor to make Valuable Transfers (as hereinafter defined) to the Guarantor,
plus (b) ninety-five percent (95%) of the Adjusted Net Worth (as hereinafter
defined), but only to the extent that Adjusted Net Worth is a positive number,
of the Guarantor at the date of this Agreement.  For purposes of this paragraph:
 
"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (a) the amount of the fair saleable value of the assets of the
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state laws governing determinations of insolvency of
debtors, over (b) the amount of all liabilities of the Guarantor, contingent or
otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (a), in all events prior to giving effect to
Valuable Transfers.


"Valuable Transfers" shall mean (a) all loans, advances or capital contributions
made to the Guarantor with proceeds of the Loans, (b) the fair market value of
all property acquired with proceeds of the Loans and transferred to the
Guarantor, (c) the interest on and the fees in respect of the Loans, the
proceeds of which are used to make such a Valuable Transfer, and (d) the value
of any quantifiable economic benefits not included in clauses (a) through (c)
above, but includable in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, accruing to the Guarantor
as a result of the Loans.


The Guarantor agrees that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantor hereunder without
impairing this Agreement or affecting the rights and remedies of the Agent and
the Banks hereunder.  No payment or payments made by the Debtor, the Guarantor
or any other Person or received or collected by the Agent or any Bank from the
Debtor, the Guarantor or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Debtor Liabilities shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor under
this Agreement and the Guarantor shall, notwithstanding any such payment or
payments (other than payments made to the Agent or any Bank by the Guarantor or
payments received or collected by the Agent or any Bank from the Guarantor),
remain liable for the Debtor Liabilities up to the maximum liability amount of
the Guarantor set forth in this paragraph until the Debtor Liabilities are
indefeasibly paid in full in cash; provided, however, that, anything herein to
the contrary notwithstanding, in no event shall the Guarantor's liability under
this paragraph exceed the maximum amount that, after giving effect to the
incurring of the obligations hereunder and to any rights to contribution of the
Guarantor from the Debtor and other affiliates of the Debtor, would not render
the Agent's and the Banks' right to payment hereunder void, voidable or
avoidable under any applicable fraudulent transfer law; and further provided
that if a greater amount of the Debtor Liabilities than the maximum liability
set forth in this paragraph could be repaid by the Guarantor as a result of an
increase in the Guarantor's Adjusted Net Worth subsequent to the date of this
Agreement, without rendering the Agent's and the Banks' right to payment
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law, then the amount of the Guarantor's maximum liability calculated in the
first sentence of this paragraph shall be calculated based upon the Guarantor's
Adjusted Net Worth on such later date, rather than the date of execution of this
Agreement.
 
UNCONDITIONAL LIABILITY.  The Guarantor's liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of:  (i) any failure of the Agent or any Bank to obtain, retain,
preserve, perfect or enforce any rights against any Person (including without
limitation, any Obligor) or in any property securing any or all of the Debtor
Liabilities; (ii) the invalidity or irregularity of any such rights that the
Agent and the Banks may attempt to obtain; (iii) any delay in enforcing or any
failure to enforce such rights, even if such rights are thereby lost; (iv) any
delay in making demand on any Obligor for payment or performance of any or all
of the Debtor Liabilities; or (v) from time to time, the payment in full and
subsequent incurring of any Debtor Liabilities.
 
RIGHT OF SET-OFF.  As security for the prompt payment when due on the
liabilities of the Guarantor hereunder, the Guarantor hereby grants to the Agent
and the Banks a lien and security interest in all property of the Guarantor now
or at any later time in the Agent's or any Bank's possession in any capacity
including, but not limited to, any balance or share of any deposit account, or
otherwise, now or hereafter owed by the Agent or any Bank from time to time to
the Guarantor in any regard or in any capacity, and whether or not then
due.  Such lien and security interest shall be independent of any right of
setoff that the Agent and the Banks may have.  If any liability of the Guarantor
hereunder is not paid to the Agent when due, the Agent and the Banks may
forthwith:  (i) set-off against the liabilities of the Guarantor hereunder all
moneys owed by the Agent or any Bank to the Guarantor in any capacity, whether
or not then due, and whether provisionally or finally credited upon the Agent's
and the Banks' books and records; and (ii) sell all or any part of any such
property held as collateral on or at the option of the Agent and the Banks, at
any time or times without advertisement, demand or notice to the Guarantor (any
and all of which are hereby waived), except such notice, if any, as may be
required by Law and cannot be waived, with the right on the part of the Agent
and the Banks or their respective nominees to become the purchasers thereof at
any such sale, free of any equity of redemption and of all other claims.
 
WAIVER.  The Guarantor hereby waives all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof.  The Guarantor hereby
consents to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantor will remain fully
liable hereunder notwithstanding any or all of the foregoing.  The granting of
an express written release of the Guarantor's liability hereunder or any
Obligor’s liability shall be effective only with respect to the liability
hereunder of such Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of the Guarantor or Obligor
not so expressly released.  The dissolution of the Guarantor shall in no way
affect the liability hereunder or that of any other Obligor.  The Guarantor
hereby expressly waives:  (i) notices of acceptance hereof; (ii) any
presentment, demand, protest, notice of default in connection with the Debtor
Liabilities, dishonor or notice of dishonor; (iii) any right of indemnification;
and (iv) any defense arising by reason of any disability or other defense
whatsoever to the liability of the Debtor, or any other circumstance which might
otherwise constitute a defense available to, or in discharge of, the Guarantor
with respect to its obligations hereunder.
 
No payment by the Guarantor shall entitle any other Guarantor or Obligor, by
subrogation, contribution, indemnification or otherwise, to succeed to any of
the rights of the Agent and the Banks, including rights to any payment made on
account of the Debtor Liabilities, regardless of the source of such payment,
until all of the Debtor's obligations to the Agent and the Banks under the Loan
Documents are satisfied in full.  The Guarantor hereby waives any benefit of and
any right to participate in any collateral security now or hereafter held by the
Agent and the Banks or any failure or refusal by the Agent and the Banks to
perfect an interest in any collateral security.
 
BANKRUPTCY OF THE DEBTOR.  Neither the Guarantor's obligations to make payment
in accordance with the terms of this Agreement nor any remedy for the
enforcement hereof shall be impaired, modified, changed, released or limited in
any manner whatsoever by the Debtor's bankruptcy or by any impairment,
modification, change, release or limitation of (i) the liability of the Debtor,
any Person assuming the obligations of the Debtor under any of the Loan
Documents or the Debtor's estate in bankruptcy or (ii) any remedy for the
enforcement of the Debtor Liabilities, either of which result from the operation
of any present or further provision of any bankruptcy act, Law or equitable
cause or from the decision of any court.  The Guarantor agrees that to the
extent that the Debtor or any other Person liable for all or any part of the
Debtor Liabilities makes a payment or payments to the Agent or any Bank, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be paid to a
trustee, receiver or any other Person under any bankruptcy act, Law or equitable
cause, then to the extent of such payment, the Debtor Liabilities or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if said payment had not been made.
 
PAYMENT OF COSTS.  In addition to all other liabilities of the Guarantor
hereunder, the Guarantor also agrees to pay to the Agent on demand all
reasonable costs and expenses (including reasonable attorneys' fees and legal
expenses) which may be incurred in the enforcement or collection of the
liabilities of the Guarantor hereunder.
 
PRIMARY LIABILITY OF THE GUARANTOR.  The Guarantor agrees that this Agreement
may be enforced by the Agent and the Banks without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to the Loan Documents, or any
collateral now or hereafter securing the Debtor Liabilities or otherwise, and
the Guarantor hereby waives the right to require the Agent and the Banks to
proceed against any other Obligor or to require the Agent and the Banks to
pursue any other remedy or enforce any other right.  The Guarantor further
agrees that nothing contained herein shall prevent the Agent and the Banks from
suing on the Loan Documents, or any of them, or foreclosing their Lien, if any,
on any collateral hereafter securing the Debtor Liabilities or from exercising
any other rights available under the Loan Documents, or any other instrument of
security if neither the Debtor nor the Guarantor timely perform the obligations
of the Debtor thereunder, and the exercise of any of the aforesaid rights and
the completion of any foreclosure proceedings shall not constitute a discharge
of any of the obligations of the Guarantor thereunder; it being the purpose and
intent of the Guarantor that the obligations of the Guarantor hereunder shall be
absolute, independent and unconditional.  Neither the obligations of the
Guarantor under this Agreement nor any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by an
impairment, modification, change, release or limitation of the liability of the
Debtor or by reason of the bankruptcy or insolvency of the Debtor.  If
acceleration of the time for payment of any amount payable by the Debtor is
stayed upon the insolvency or bankruptcy of the Debtor, amounts otherwise
subject to acceleration under the terms of the Loan Documents including, without
limitation, interest at the rates set forth in the Loan Agreement occurring
after the date of such bankruptcy or insolvency, shall nonetheless be payable by
the Guarantor hereunder forthwith on demand by the Agent.  The Guarantor
acknowledges that the term "Debtor Liabilities" as used herein includes any
payments made by the Debtor to the Agent or the Banks and subsequently recovered
by the Debtor or a trustee for any Debtor pursuant to bankruptcy or insolvency
proceedings.
 
ACCELERATION OF THE GUARANTOR'S LIABILITIES.  Upon the occurrence of any of the
following events (each such event an "Event of Default"), all of the Debtor
Liabilities, at the Agent's and the Banks' option, shall be deemed to be
forthwith due and payable for the purposes of this Agreement and for determining
the liability of the Guarantor hereunder, whether or not the Agent and the Banks
have any such rights against any other Obligor, and whether or not the Agent and
the Banks elect to exercise any rights or remedies against any other Person or
property including, without limitation, any other Obligor:  (1) the failure of
the Guarantor to perform any material covenant or obligation hereunder; (2) the
occurrence of an Event of Default under the Loan Agreement; (3) any information
or signature heretofore or hereafter furnished to the Agent or any Bank by the
Guarantor, or delivered to the Agent or any Bank by an Obligor in connection
with any of the Debtor Liabilities, is materially false or incorrect at the time
when made; or (4) the failure of the Guarantor or any Obligor to furnish the
Agent and the Banks such financial and other information as required by the Loan
Documents.
 
RIGHTS OF THE GUARANTOR.  All rights and remedies of the Guarantor against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Agent and the Banks of all Debtor
Liabilities and to the priority of the Agent and the Banks in any property of
the Debtor and any collateral security for any of the Debtor Liabilities.  Any
amount which may have been paid to the Guarantor on account of any indebtedness
of the Debtor to the Guarantor, or on account of any subrogation or other rights
of the Guarantor against the Debtor, when all of the Debtor Liabilities shall
not have been indefeasibly paid in full, shall be held by the undersigned in
trust for the benefit of the Banks and shall forthwith be paid to the Agent to
be credited and applied upon the Debtor Liabilities, whether matured or
unmatured.
 
NOTICE TO THE AGENT AND THE BANKS BY THE GUARANTOR.  Any notice to the Agent or
the Banks by the Guarantor pursuant to the provisions hereof shall be sent by
first-class or first-class express mail, private overnight or next business day
courier or by telex or telecopy with confirmation in writing mailed first class,
in all cases with charges prepaid, and any such properly given notice will be
effective when received, to:
 
Citizens Bank of Pennsylvania
Two Mellon Bank Center
Pittsburgh, Pennsylvania 15259-0001
Attention:  Curtis C. Hunter


Notice by the Guarantor shall not, in any way, reduce, diminish or release the
liability of any other Obligor.  In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Agent and the Banks in such
agreement(s) shall be deemed to be cumulative and this Agreement shall not, in
such event, be deemed to be cancelled, superseded, terminated or in any way
limited.
 
FINANCIAL STATEMENTS OF THE GUARANTOR.  Financial information provided by the
Guarantor in connection herewith or with the Loan Agreement to the Agent or any
Bank is accurate and complete and has been prepared in accordance with
GAAP.  There has been no Material Adverse Change since the date of such
information.  The Guarantor has made full and true disclosure of all pertinent
financial and other information in connection with the transactions contemplated
hereby.
 
MISCELLANEOUS.  This Agreement shall be binding upon the Guarantor and the
Guarantor's successors, assigns and other legal representatives, and shall inure
to the benefit of the Agent and the Banks, their respective endorsers,
successors and assigns forever.  If any provision of this Agreement shall for
any reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.  All matters arising hereunder shall be governed by the Laws
of the Commonwealth of Pennsylvania without regard to the conflicts of laws
thereof, and the parties hereto agree to the jurisdiction and venue of the Court
of Common Pleas of Allegheny County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
in connection herewith.
 
WARRANT OF ATTORNEY TO CONFESS JUDGMENT.  THE GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES AND EMPOWERS THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT
OF RECORD, WITH OR WITHOUT THE OCCURRENCE OF AN EVENT OF DEFAULT, TO APPEAR FOR
AND CONFESS JUDGMENT AGAINST THE GUARANTOR FOR SUCH SUMS AS ARE DUE AND/OR MAY
BECOME DUE UNDER THIS AGREEMENT, WITH OR WITHOUT DECLARATION, WITH COSTS OF
SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO FIFTEEN PERCENT
(15%) OF THE AMOUNT OF SUCH JUDGMENT BUT NOT LESS THAN TEN THOUSAND AND 00/100
DOLLARS ($10,000.00) ADDED FOR ATTORNEYS' COLLECTION FEES.  TO THE EXTENT
PERMITTED BY LAW, OTHER THAN MANIFEST ERROR, THE GUARANTOR RELEASES ALL ERRORS
IN SUCH PROCEEDINGS.  IF A COPY OF THIS AGREEMENT, VERIFIED BY AFFIDAVIT BY OR
ON BEHALF OF THE HOLDER OF THIS AGREEMENT SHALL HAVE BEEN FILED IN SUCH ACTION,
IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AGREEMENT AS A WARRANT OF
ATTORNEY.  THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST
THE GUARANTOR SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE
EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS
AGREEMENT OR A COPY THEREOF SHALL BE A SUFFICIENT WARRANT THEREFOR.  THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT.  IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE GUARANTOR HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON THE GUARANTOR’S BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST THE GUARANTOR FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
 
WAIVER OF TRIAL BY JURY.  THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY,
AND IT WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
 


 
[INTENTIONALLY LEFT BLANK]
 


 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor, intending to be legally bound,
has executed and delivered this Agreement on the day and year first above
written.
 


 
ATTEST:
_____________________________

 




By:                                                                By: (SEAL)


Print Name:                                                                Print
Name:                                                                


Title:                                                                Title:                                                                




Address:
 







 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT




COMMONWEALTH/STATE OF
_________________                                                                                                           )
)           SS:
COUNTY OF
ALLEGHENY                                                                                                           )




On this _______ day of __________________, 2001, before me, a Notary Public,
personally appeared _____________________, who acknowledged himself/herself to
be the ____________________ of  Matthews International (Arkansas) Corporation,
an Arkansas corporation (the "Company"), and that he/she as such officer, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing his/her name as ________________ on behalf of the Company.


IN WITNESS WHEREOF, I hereunto set my hand and affix my seal.
 


Notary Public
My Commission Expires:


[SEAL]



 
 

--------------------------------------------------------------------------------

 
